  

Exhibit 10.1

 

[gpgmmbgbfuzo000001.jpg]

8911 Balboa Avenue

San Diego, CA  92123

PH: (858) 309-1700

FX: (858) 309-1701

 

 

January 14, 2016

 

Stephen Ritter

 

 

Dear Stephen:

 

On behalf of Mitek Systems, Inc., I am pleased to confirm the offer of regular,
full-time employment extended to you for the position of Chief Technical Officer
reporting to President & Chief Executive Officer, James DeBello. Your start date
will be Monday, February 1, 2016 and is subject to our standard reference and
background checks and proof of work authorization in the United States. Further
details of this offer are as follows:

 

 

Base Salary:

You will earn an annualized base salary of $265,000 paid bi-weekly in the amount
of $10,192.30.

 

 

Bonus:

You will also have the opportunity to earn an annual bonus targeted at 40% of
your base salary, based upon company performance and personal achievement
pursuant to the Company’s Bonus Plan.

 

 

Restricted Stock:

We will request that the Board of Directors approve your participation in the
2012 Incentive Plan (the “Plan”) with an initial Restricted Stock Unit
(RSU) grant of 100,000 shares of Mitek Common Stock. In addition, if you
commence employment at Mitek by February 1, 2016, we will request a concurrent
grant of another 25,000 RSU's and will ask the Board of Directors to approve an
additional RSU grant of 100,000 shares of Mitek Common Stock in connection with
our annual grant process in November 2016. The grants will be subject to our
normal vesting schedules as provided in the Plan. You will be provided details
of the Plan shortly after your RSU grants have been approved. Furthermore, you
will be eligible for future annual grants of Mitek stock commensurate with the
executive staff. 

 

 

 

 

Benefits:

As a regular, full-time employee of Mitek you will be eligible for group
benefits for yourself and your eligible dependents effective on the first day of
the month following your hire date. Basic benefits include a comprehensive
health insurance plan; dental insurance and vision care insurance. In addition
you will be eligible for term life insurance and long-term disability insurance.
You will also accrue three (3) weeks, equal to fifteen (15) days, of Paid Time
Off (PTO) per year and ten (10) paid holidays, in accordance with Company
policy. In addition, you will be eligible to participate

 

--------------------------------------------------------------------------------

  

in the Mitek Systems Inc. 401(k) Savings Plan and Mitek’s Flexible Spending
Plan.

 

You will be asked to contribute a portion of the cost of your own insurance
coverage and any dependent coverage you elect. The cost of coverage will vary
based upon the number of dependents covered and plan selection. Any premiums,
you pay, however, will be paid pre-tax. Full details of employee benefits will
be provided once you are on board.

 

Mitek Systems Inc. is an at-will employer and as such your employment must be
entered into voluntarily and for no specified period. As a result, you are free
to resign or the company may terminate your employment at any time, for any
reason, with or without cause. No one other than the Chief Executive Officer has
the authority to alter this employment relationship, either verbally or in
writing.

 

The terms described in this letter shall be the terms of your employment,
provided, however, that your duties are performed in accordance with all
standards and policies adopted by the Company. Your employment, pursuant to this
offer, is contingent upon your executing the Company’s standard proprietary
information agreement and a confidential disclosure agreement, which will be
provided to you on your first day of employment.

 

We are very excited about the prospect of your joining our team. Mitek is an
exciting company with what we believe is an excellent opportunity for growth and
success.  If the terms described herein are acceptable to you, please
acknowledge your acceptance by signing below and return a copy via email to
Erika Santiago, Office Manager, (esantiago@miteksystems.com). If not accepted,
this offer expires at 12:00 P.M. PT (Noon) on Saturday, January 16, 2016.

 

Sincerely,

MITEK SYSTEMS, INC.

 

/s/ Russell C. Clark

Russell C. Clark

Chief Financial Officer

 

Accepted:

 

/s/ Stephen Ritter  

Stephen Ritter

Dated: January 18, 2016

 